      Case: 1:18-cv-08144 Document #: 34 Filed: 03/11/19 Page 1 of 2 PageID #:111



                   IN THE UNITED STATES DISTRICT COURT FOR THE
                          NORTHERN DISTRICT OF ILLINOIS

John Velez,                                     )
                                                )
              Plaintiff,                        )
                                                )
              v.                                )
                                                ) Case No. 18-cv-8144
City of Chicago; Chicago Police Officers        ) Honorable Marvin E. Aspen
Michael R. Bocardo, Michael Dyra, John A.       )
Cruz, Sam Cirone, Patrick O’Donovan,            )
Kriston Kato, Bradul A. Ortiz, Michael J.       )
Walsh, Victor M. Perez, D. Wolverton            )
(#20014), J. Botwinski (#20392), A.             ) JURY TRIAL DEMANDED
Jaglowski (#20196), Sgt. D. Walsh, John         )
Farrell, James Davis, John Sullivan, and        )
Unknown Officers; Cook County Assistant         )
State’s Attorney Megan Goldfish; and Cook
County,

              Defendants.

                                   NOTICE OF MOTION

TO:     All Counsel of Record

        Please take notice that on Thursday, March 23rd, 2019 at 10:30AM counsel for Plaintiff
shall appear before the Honorable Marvin E. Aspen in his usual courtroom, at 219 South
Dearborn Street in Chicago, Illinois, and present Plaintiff’s Unopposed Motion for Extension of
Time to Serve Defendants Wolverton and Jaglowski.

                                                   RESPECTFULLY SUBMITTED,
                                                   s/ Ruth Brown
                                                   One of Plaintiff’s Attorneys


Attorneys for Plaintiff
Arthur Loevy
Jon Loevy
Russell Ainsworth
Ruth Brown
Danielle Hamilton
LOEVY & LOEVY
311 North Aberdeen St., 3rd Fl.,
Chicago, IL 60607
    Case: 1:18-cv-08144 Document #: 34 Filed: 03/11/19 Page 2 of 2 PageID #:112



Phone: (312) 243-5900
Fax: (312) 243-5902

Jennifer Blagg
LAW OFFICE OF JENNIFER BLAGG
1333 West Devon Ave., Suite 267
Chicago, IL 60660
Phone: (773) 859-0081
Fax: (773) 439-2863


                                CERTIFICATE OF SERVICE
        I, Ruth Brown, an attorney, hereby certify that on March 11, 2019, I filed the foregoing
Notice of Motion via the Court’s CM/ECF system, thereby effecting service upon all counsel of
record.
                                                    /s/ Ruth Brown
